DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1b1 (Figure 10b), and species 2f (Figure 10a) in the reply filed on 11/11/21 is acknowledged.
Claims 61, 63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/21.
Claim 57-60 and 62 are also withdrawn as being drawn towards a non-elected species. Claim 57 is drawn towards an embodiment shown in Figures 14a-c. Remaining claims depend from this and are thus also not elected.

Claim Objections
Claims 45, 50-51, 53, 56 are objected to because of the following informalities:  
Claim 45 is objected to for claiming the “…the stent before being release…” which is grammatically incorrect.
The claim is further objected to for claiming “a stent apparatus…comprising a stent”. It is unclear how a stent includes a stent. 
Claim 50 is objected to for claiming an “opening” and “inherent space” formed in a stent are “techniques”. 

Further, it states that there are threading holes “on” the floating section when it is unclear if Applicant means there are holes provide “in” the floating section.
Claim 53 is indefinite for referring to “at least one threading hole” and “a floating section” with improper antecedent basis.
Claim 56 is objected to for having improper antecedent basis for “a floating section” and “the axial position”
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “end nodes” of the stent must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 45-56 and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 45 is indefinite for claiming the skirt is for “preventing peripheral leakage” but this isn’t a term known in the art, and it is unclear what it means. The specification indicates the skirt “forms a peripheral leakage occluder by stacking  flexible skirt around an outer periphery of a released stent”, and also refers to something called “peripheral back flow”. None of these descriptions make it clear what “peripheral leakage” is 
Further, the claim is unclear for claiming the stent has a configuration both before and after “being released”, but it is unclear what the stent is being released from. The Examiner understands stents can often be delivered in a compressed configuration and subsequently, through action of a sheath or self-expansion due to shape memory characteristics the stent expands to be released within the body. However, since the stent is described as having a skirt which has various stitches/strings which hold it down into an unfolded or stacked configuration, it is unclear whether the “release” is due to some method of delivery of the stent on a delivery device which results in expansion of the stent, or whether these configurations and release are actually related to the stacked/unfolded configurations of the skirt, although the claim has separated them into four distinct configurations unrelated to one another. Further reference in the claim to being “released” are accordingly also unclear, since the meaning is muddied as described above. For the purpose of examination, the Examiner will interpret the “first” and “second” configurations and “released” and “unreleased” status of the stent to be the same thing as the “stacked” and “unfolded” configurations of the skirt, respectively. 
Further, the claim is unclear for referring to the stent apparatus having “a skirt” and later that the apparatus is “further provided with a flexible skirt”, making it unclear whether or not the claim requires one skirt which is improperly claimed with antecedent basis issues, or whether two skirts are being claimed.  The specification indicates that 
The claim is further unclear for claiming the skirt forms “an annular peripheral leakage occluder”, since this is not a structure known in the art and the Examiner is unclear what structural characteristics such a device would be required to have in order to meet the boundaries of the claim.
The claim is further unclear for claiming that “neither of the two ends of the skirt in the unfolded configuration in an axial direction of the stent extend beyond a corresponding side of the stent” when the skirt is defined as “surrounding” the stent. It is unclear how the skirt can be “surrounding” the stent (i.e. on its outside), as well as not extending beyond a side of the stent, since it inherently extends on all sides of the stent.  
Claim 46 is indefinite for claiming “one axial side edge of the stent” when the claim from which this depends has referenced the stent having both “two ends” and “a corresponding side of the stent”, all in conjunction to the skirt’s extension therebeyond. Therefore, all of these things might be referencing the same things - but this is unclear. 
The claim further references “a corresponding side of the skirt” but it is unclear how, if at all, this relates to the “corresponding side of the stent” which was referenced in claim 45. Notably, they are both recited with reference to the same feature of the skirt not extending past an edge. 
Claim 47 is indefinite for claiming the skirt, in the “unfolded configuration” has “a folded structure” in a circumferential direction. However, the specification describes this circumferentially folded “structure” as a circumferentially folded “configuration” and not a distinct structure from the skirt. Since the specification indicates that this “structure” is configuration of the skirt. 
Claim 48 is indefinite for referring to “a turning point” of the stent but it is unclear what this is. The specification and drawings appear to show the “turning point” of the stent actually being a part of the driving portion which is turned/bent from an outer part of the stent to an inner part of the stent through a stent cell, but no point of the stent appears to be illustrated or labeled as being the “turning point”. 
Claim 49 is indefinite since it claims that “2 to 8 pulling strings” are provided, but it is unclear whether they have the same structural and functional requirements required by both of claims 48 and 45, which this claim depends from, or not. 
Claim 51 is indefinite for referring to “a stacked configuration” with improper antecedent basis. It is unclear whether this “stacked configuration” is the same as the one referred to in claim 45, from which this depends.
Further, the wording of the claim is unclear since it claims that the “floating section” has a stacked configuration, when the entirety of the skirt had previously been defined as having a stacked configuration. This makes it unclear whether or not the floating section of the section of the skirt’s stacked configuration is the same or not from the previously defined stacked configuration of the skirt, or whether this is a distinct stacked configuration. The specification indicates either situation is possible. 
Further, the claim is unclear since it isn’t clear how there can be “one” threading hole “in an axial direction”. Holes are not understood to have a direction, unless it is indicating the direction the holes extend. The specification however doesn’t indicate that the one hole is extending axially along the floating section, making this unclear. 

Claim 52 is indefinite for the same reason as claim 51 above with regards to there being only one threading hole.
Further, the claim is unclear since it states that the pulling string threads through axially aligned holes (claim 51) which are arranged in “an alternating manner in a circumferential direction”. This last phrase is completely unclear to the Examiner. It is unclear how one axial hole (or even more than one axial hole) can be aligned (axially?), and be arranged in an “alternating manner”, particularly when they are supposed to be alternating in the same direction.
Claim 53 is indefinite since it is unclear what “end nodes” of the stent are. They are not shown in the drawings, and it is unclear what they are from the specification.  This is not a term known in the stent art.
Claim 55 is indefinite since it is unclear what an “axial level” is, and how the turning point and fixed point can be aligned “at the same axial level, or arranged in an alternating manner in the axial direction”. The specification and figures don’t provide any explanation either. Elected figures 10a-b show points being aligned at different axial levels if anything at all. Of course, “an alternating manner” in one single direction (axially) is unclear for the same reason as in claim 52.
 Remaining claims are indefinite for depending on an indefinite claim.

Prior Art

Braido et al. fails to teach the folds being in the axial direction. 
While it is well-known to axially fold a stent-graft (see Hines et al. (US 20050090888 A1) Figures 2c-d), and also well-known to attach a pulling string to an axial fold (see Lau et al. (US 5873906 A) Figures 17-18, 21-22), the prior art does not teach the specific pulling string operating to change an axially unfolded skirt/graft to change to be axially folded. 

Other relevant prior art includes: 
Racchini et al. (US 20170273784 A1) Figure 2-5 and 7, where a pulling string is disclosed such as is disclosed by the claim, but the axial change from unfolded to folded is not disclosed.
Morin et al. (US 20180055631 A1) where axial folds are shown (Figure 15), and horizoncal folds are shown (Figure 16), and pulling strings are known (Figures 4 and 13), but the specific arrangement of the claims is not shown.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        11/30/21